Exhibit 10.1

AMENDMENT NO. 2 TO LOAN AGREEMENT AND WAIVER

This Amendment No. 2 to Loan Agreement and Waiver dated and effective as of
March 16, 2018 (this “Amendment”) is made by and among Edgewater Technology,
Inc., (“Edgewater”) a Delaware corporation having an address of 200 Harvard Mill
Square, Suite 210, Wakefield, Massachusetts 01880 and its Subsidiaries now or
hereafter listed in Schedule 1 hereto (with Edgewater, collectively, the
“Borrower”) and Citizens Bank, N.A., formerly known as RBS Citizens, N.A. a
national banking association with an address at 28 State Street, Boston,
Massachusetts 02109 (the “Lender”). All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement (as defined below).

RECITALS

The Borrower is indebted to Lender pursuant to a certain Loan Agreement dated as
of September 23, 2013 by and among Lender and Borrower, as amended by Amendment
No. 1 and Joinder dated December 21, 2015 (the “Loan Agreement”). The
indebtedness described in the Loan Agreement has been further evidenced by an
Amended and Restated Revolving Note dated as of December 21, 2015 in the
principal amount of up to $15,000,000.00 (the “Revolving Note”).

The Borrower has advised the Lender that the Borrower failed to comply with the
Minimum Interest Coverage covenant contained in Section 6(j) of the Loan
Agreement for the reporting period ended December 31, 2017. The Borrower has
requested that the Lender agree to waive the Borrower’s failure to comply with
such covenant for such reporting period.

The Lender and the Borrower have agreed to modify certain other provisions of
the Loan Agreement.

AGREEMENT

In consideration of the foregoing, of the undertakings of the parties hereunder
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Borrower and Lender agree as follows:

A.    Amendments to Loan Agreement.

1.    The following new definition is hereby added to Section 1 of the Loan
Agreement in appropriate alphabetical order:

“Liquidity” means, at any time, the sum of the Borrower’s cash and cash
equivalents at such time.



--------------------------------------------------------------------------------

2.    In order to provide that all Revolving Advances under the Loan Agreement
shall be available at the sole discretion of the Lender, Section 2(a) and
Section 2(d) of the Loan Agreement are hereby deleted in their entirety and are
replaced by the following new Sections 2(a) and 2(d);

“(a)    Revolving Line of Credit. Subject to the terms and conditions of this
Agreement (including any conditions precedent set forth herein) and prior to the
Expiration Date, the Lender in its sole discretion may make Loans and issue
Letters of Credit to or for the account of the Borrower in such amounts as
requested by the Borrower (each, a “Revolving Advance”), provided that no
Revolving Advance shall be made if such Revolving Advance, together with the
Aggregate Revolving Advances, would exceed the Maximum Revolving Credit. The
credit facility established under and governed by this Section 2 is a
discretionary revolving line of credit such that, subject to the limitations of
this Section 2 and the Borrower’s compliance with the terms and conditions of
this Agreement and prior to the Expiration Date, the Borrower may borrow,
re-pay, and re-borrow Revolving Advances. Notwithstanding the definition of
“Revolving Loan Commitment” in Section 1(a), nothing contained in this Agreement
shall be construed to obligate the Lender to make any Revolving Advance after
the Expiration Date or the earlier termination of this Agreement under
Section 7(b) below, but the Lender may choose to do so in its sole discretion.”

“(d)    Requests for Revolving Advances. The Borrower shall give to the Lender
telephonic or written notice by no later than 2:00 p.m. on any Business Day on
which it requests a Revolving Advance, specifying the amount and date of funding
of each Revolving Advance requested. Provided that the Borrower has satisfied
any conditions precedent for such Revolving Advance set forth in Section 4(b) of
this Agreement, the Lender in its sole discretion may make the Revolving Advance
to the Borrower within one Business Day of such request by crediting the
Operating Account or as otherwise directed in writing by the Borrower or to
issue the Letter of Credit within one Business Day of Borrower’s satisfaction of
any conditions precedent to such issuance.”

3.    In order to add a new Minimum Liquidity Covenant to the Loan Agreement a
new Section 6(m) is hereby added to the Loan Agreement immediately following
Section 6(l) to read as follows:

“(l)    Minimum Liquidity. Borrower shall maintain at all times minimum
Liquidity of not less than the greater of: (i) the outstanding amount of
Aggregate Revolving Advances at such time, and (ii) Five Million and 00/100
Dollars ($5,000,000.00).”

B.    Waivers.

1.    The Lender hereby waives the Borrower’s failure to comply with the Minimum
Interest Coverage covenant contained in Section 6(j) of the Loan Agreement for
the reporting period ended December 31, 2017.

2.    The waiver provided by the Lender in Section 1 above is a one-time waiver
of such covenant, applicable only to the specific covenant and specific time
period set forth in Section 1. The Lender’s granting of such waiver shall not be
deemed to constitute a course of conduct or dealing or to indicate that the
Lender will be willing to waive the Borrower’s



--------------------------------------------------------------------------------

failure to comply with such covenant or with any other terms or conditions of
the Loan Agreement or the other Loan Documents at any other time. The Lender
reserves the right to require strict compliance by the Borrower with each and
every term and condition set forth in the Loan Documents.

3.    As a condition to the within waiver, the Borrower shall pay to the Lender
a waiver fee in the amount of $10,000.00 which the Borrower directs the Lender
to charge to the Borrower’s operating account maintained with the Lender. The
Borrower acknowledges and agrees that the waiver fee is fully earned and
non-refundable as of the date of this Amendment.

C.    Miscellaneous.

1.    Conditions of Effectiveness. This Amendment shall become effective when,
and only when, Lender shall have received: (a) a counterpart of this Amendment
executed by each Borrower, (b) payment of the waiver fee in the amount of
$10,000.00, and (c) such other documents, instruments and agreements as Lender
may reasonably request.

The within waiver and amendments are also subject to Borrower’s reimbursement to
Lender of reasonable legal fees, expenses and other disbursements in connection
with this Amendment and closing of the transactions contemplated hereby.

2.    No Other Changes. Except for the specific amendments contained herein, no
other changes are hereby made to the Loan Agreement, and each Borrower reaffirms
its obligations under the Loan Documents (as amended hereby) in their entirety.
This Amendment is not intended to extinguish or affect any of the debt evidenced
by the Notes or to otherwise modify any of the obligations under any of the Loan
Documents, except as amended hereby. Each Borrower hereby reaffirms that the
Borrower remains indebted to the Lender without defense, counterclaim or offset
and hereby releases the Lender from any and all claims or other causes of action
which the Borrower may have against the Lender with respect to the Loans and the
Loan Documents.

3.    Representations and Warranties. Each Borrower hereby represents and
warrants as follows, giving effect to the within waiver: (a) the representations
and warranties contained in Section 3 of the Loan Agreement are true, correct
and complete in all material respects on and as of the date hereof as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); (b) no Default or Event of Default as described in the Loan
Agreement has occurred and is continuing or would result from the signing of
this Amendment or the transactions contemplated hereby; and (c) there has been
no material adverse change in the condition of Borrower or the ability of
Borrower to perform its respective Obligations as amended hereby since the date
of the last financial statements furnished to Lender.

4.    Reference to and Effect on the Loan Agreement. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Loan Agreement as amended hereby. Except as specifically
amended above, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed. Except as expressly



--------------------------------------------------------------------------------

provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Lender under the
Loan Agreement, nor constitute a waiver of any provision of the Loan Agreement.

5.    Costs, Expenses and Taxes. Borrower agrees to pay on demand all reasonable
costs and expenses of Lender in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Lender with respect thereto and with
respect to advising Lender as to its rights and responsibilities hereunder and
thereunder.

6.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

7.    WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY KIND OR NATURE
RELATED DIRECTLY OR INDIRECTLY TO (a) THIS AMENDMENT, (b) THE TRANSACTIONS AND
OBLIGATIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS, OR (c) ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS
OF LENDER OR BORROWER. THE WAIVER MADE HEREUNDER IS MADE KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY FOR SUBSTANTIAL CONSIDERATION AND AS AN INDUCEMENT FOR LENDER
TO ENTER INTO THIS AMENDMENT.

8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

[Signatures appear on the following Pages 5 and 6.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered under seal
March 16, 2018.

 

   

BORROWER:

Edgewater Technology, Inc.

  /s/ Paul McNeice     By:   /s/ Timothy R. Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO

 

    Edgewater Technology (Delaware), Inc.   /s/ Paul McNeice     By:   /s/
Timothy R. Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO

 

 

    Edgewater Technology-Ranzal, LLC   /s/ Paul McNeice     By:   /s/ Timothy R.
Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO

 

 

    Fullscope, Inc.   /s/ Paul McNeice     By:   /s/ Timothy R. Oakes   Witness
   

Name:

Title:

 

Timothy R. Oakes

CFO

 

 

    Edgewater Technology-Branchbird, Inc.   /s/ Paul McNeice     By:   /s/
Timothy R. Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO

 

 

    Edgewater Technology-M2, Inc.   /s/ Paul McNeice     By:   /s/ Timothy R.
Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO

 

 

    Edgewater Technology-Zero2Ten, Inc.   /s/ Paul McNeice     By:   /s/ Timothy
R. Oakes   Witness    

Name:

Title:

 

Timothy R. Oakes

CFO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered under seal
March 16, 2018.    

 

   

LENDER

 

Citizens Bank, N.A.

  /s/ Sheila Screnci     By:   /s/ Brendan Roche   Witness    

Name:

Title:

 

Brendan Roche

Senior Vice President



--------------------------------------------------------------------------------

Schedule 1

Schedule of Borrowers

 

Borrower

 

Address

 

Federal Id No.

Edgewater Technology, Inc.   200 Harvard Mill Square, Suite 210 Wakefield, MA
01880   71-0788538 Edgewater Technology (Delaware), Inc.   200 Harvard Mill
Square, Suite 210 Wakefield, MA 01880   04-3206861 Edgewater Technology-Ranzal,
LLC   200 Harvard Mill Square, Suite 210 Wakefield, MA 01880   20-1652835
Fullscope, Inc.   200 Harvard Mill Square, Suite 210 Wakefield, MA 01880  
38-3479107 Edgewater Technology-Branchbird, Inc.   200 Harvard Mill Square,
Suite 210 Wakefield, MA 01880   47-4773649 Edgewater Technology-M2, Inc.   200
Harvard Mill Square, Suite 210 Wakefield, MA 01880   47-5385060 Edgewater
Technology-Zero2Ten, Inc.   200 Harvard Mill Square, Suite 210 Wakefield, MA
01880   47-3381754

Edgewater Solutions Canada, Inc.

 

(subsidiary; not a borrower)

  200 Harvard Mill Square, Suite 210 Wakefield, MA 01880   N/A (Foreign
Corporation)